 

 

Case 1:20-cv-03676-AT-SN Document 52 Filed 11/20/20 Page 1of9
RECEIVED
SDNY PRO SE OFFicr
2020 HOY 20 PM 2:97

U.S. DISTRICT COURT

Southern District of New York
Magistrate Judge Sarah Netburn
09-05-2020 |

 

Emmanuel A. Adigun - Plaintiff.
against
I.R.S., Social Security Adm. etc.- Defendants

|
Case# 20-cv-3676-AT-SN
|

Notice of service to Premiere |
Credit of North America as |
ordered by the Court (4th). |
|, Emmanuel A. Adigun, the plaintiff in this case, hereby inform this
Court that as per the order of August 31st 2020, directing plaintiff |
to again serve defendant Premiere Credit of North America through }
it’s registered agent (CT Corporation System of Liberty Street, New

York , New York) has been accomplished. This Court is respectfully

 

advised. Kindly see attached proof of service and postal service
certified receipt.
Respectfull

  

Fe]
 

 

Case 1:20-cv-03676-AT-SN Document 52 Filed 11/20/20 Page 2 of 9

RSet Ta ett

 

a ey eel tel ten

_ oat BG er ela

ere ad i 5 as >
rT aera tite nformat CUP TLe Flan lef-7 Lce-bar ei Jel melts]
Blase

 

 

 

 

oo is - tT .

eC} (Extra Sanices & Paes amen:
(cheek.

o (fstum Hecalpt tharctcopy} Hoi, aed foo ta

5 Ci Return Recalpt (otectronic) 5 1.

3 Ci) Cortfind Mall Restricted Delivery $a

o (CLAdutt Signature Flequinad st

ClAsutt Signature Restricted Dalvery § ee

 

Postage

UO |Total Postage and Fi

   

 
    
  

 

nw
r
rot
oO
rm

 

 

 

 

; ee ect April 2015 p

  

co OP CITY
3300 CONNER ST.
BRONX, NY 10475-9994
350924 -0111
. (800)275-8777

Postmark
Hera .

 
 
 

Product Price
Price
'  avelebrate 1 $6.05 mee ty
ar ond Total: wa BE
Cash BiG
Change CHO. dS)
Preview your Mail
[ruck your Packages
Sign up for FREE »
www. irformeddel i very. catn
Ali sales final on stamps ang postage.

a

  
  
 
 

  

vy

UNITED STATES
Bd POSTAL SERVICE.
co OP CITY
3300 CONNER ST

“BRONX, NY 10475-9998
{800)275-B777

09/05/2020 11:33 AM
Product Qty Unit Price
Price
First-Class Mail® 1 $0.55
| Letter
New York, NY 10005
Weight:0 Lb 0.50 Oz
Estimated Delivery Date
Wednesday 09/09/2020
Certified $3.55
USPS Certified Mail # ao
7019297G000089756714 a
Total —_ $4.10
Grand Total: $4.10
Cash "$5.00
Change ($0.90)

SEE RIO EI IC IROR ATER RFR IH IR RI
Due to limited transportation
availability as a result of
nationwide COVID-19 impacts
package delivery times may be
extended. Priority Mail Express®
service will not change.
EO IORI IOK IIR BIEN RRR IK TOMI R EER AK

Text your. tracking number to 28777
‘2USPS) to get the latest status.
Standard Message ‘and Data rates may
apply. You may also visit www.Usps. col
USPS Tracking or cal] 1-800-222-1811.

Preview your Mail
Track -your Packages
Sign up for FREE @

wew. Informeddel ivery.cam

All sales file. > aps and postage.
fefunds Tor: ul. « ables! services anly.
Thank you for your bir iness.

HELP US SERVE. YOU BETTER

TELL US ABOUT YOUR’ RECENT
POSTAL EXPERIENCE

Go to:
pttps: //postal exper ence .com/Pos

840-5100-0110-002-00048-12798-02

ar scan this code with
your mobile device:

 

a= entd 4 Onn dA TAIN
 

 

Case 1:20-cv-03676-AT-SN Document 52 Filed 11/20/20 Page 3 of 9

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No, 20-cv-03676-AT-SN

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R, Civ. P. 4 (0)

This summons for (name of individual and title, if any) Pee Ww | Fee Cee MT (F Nozrt kmeri ch

was received by me on (date) ‘Sue s® 2020.

OT personally served the summons on the individual at (place)

 

on (date; ; OF

 

CG I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

On (date) , and mailed a copy to the individual’s last known address; or

 Iserved the summons on (name of individual)

 

designated by law to accept service of process on behalf of (name of organization)

 

 

on. (date) ; or

 

(J [returned the summons unexecuted because

 

BC Other crc SERVING Peewee’ CRED ve Noeth Py mweQices
Twos CT <eerorariol Nstem, (Reaisteced AGERE)

My fees are $ ~ for travel and 3 for services, for a total of $ 0.00 o,

I declare under penalty of perjury that this information is true.

pa: 04-97-2020 » Mentone Prannett-

C Sep, 2nd 20 2» Server's signature

Mpelene Pobeeet — Seeder

Printed name and title

(SSH st thanks hu. Becblhs ay 11223

‘j Server's address

Additional information regarding attempted service, etc:

2» S €pyicé V0 CT Corp ovation
a Pec EL pvck dv dee.

 
 

 

Case 1:20-cv-03676-AT-SN Document 52 Filed 11/20/20 Page 4 of 9

dated January 9, 2020, (“Barthel Aff.”) at Exhibit A. The Order to Show Cause was signed by

Justice Ruben Franco on September 10, 2019. See id.
“Ay yal 2 ae

Plaintiff listed Premiere Cr edit as a defendant i in 1 the e caption of the Order to Show Cause. ft 4

  
 

   
  

See id. Premiere Credit is authorized to receive service of f process in Sie New York via its registered
Agent: CT _ Corporation System, 28 Liberty Street, New York, New York 10005. See Barthel :
Aff, Exh, B. However, Plaintiff did not serve Premiere Credit’: s registered agent. I Rather, the
: | Order to Show Cause was received by mail to Premiere Credit’s office address at 220 Wellesley

Blvd., 100 Indianapolis, IN 6219 on or around September 16, 2019. See Barthel Aff, Exh. C.

 

On November 13, 2019, the undersigned made a limited appearance at the hearing for the
Order to Show Cause based on the papers received at the aforementioned address, supra, and to
avoid a potential default being entered against Premiere Credit for failure to appear. See Barthel
Aff. at q 7, | The undersigned expressly reserved Premiere Credit’s right to assert jurisdictional
defenses and contest service at the hearing. See id. By Order, dated November 25, 2019, the
Court severed Plaintiff's action against Premiere Credit and stated that it “shall continue.” See

Barthel Aff, Exh. D. -
STANDARD OF REVIEW

A. CPLR § 3211(a)(7) Legal Standard

It is well settled that a Complaint should be dismissed if it fails to state a cause of action.

CPLR 3211(a)(7). When a Court determines a motion to dismiss for failure to state a cause of

action pursuant to CPLR 3211(a)(7), it must determine whether the allegations in the Complaint

  
  
  
  

set forth a proper cause of action. If the facts do not fit into a cognizable legal theory, the motion
to dismiss the cause of action should be granted. ABN AMRO Bank, NV. v. MBIA Inc., 17
~ N.Y¥.3d 208, 227, 952 N.E.2d 463, 474 (2011); Leon v. Martinez, 84 N.Y.2d 83, 87-88, 614

Le N.Y.S.2d 972, 974 (1994); Baumann v. Hanover Cmty. Bank, 100 A.D.3d 814, 815. 937

JORGORS GMOS AT

cers

 

 
 

 

Case 1:20-cv-03676-AT-SN Document 52 Filed 11/20/20 Page 5 of 9

2 ® FAQs >
USPS Tracking
Track Another Package +
fa i ® i
Get the free Inform d Delivery” feature to receive Learn More
automated notifice tions on your packages (https://reg-usps.com/xsell?

app=UspsTools&ref=ho nepageBanner&appURL =hitps%3A%2F%2Finformeddelivery.usps.com/box/pages/intro/start-action)

Remove

Tracking Number: 701929700000897567 14

Your package is moving within the USPS network and is on track to be
delivered to its final destination. It is currently in transit to the next facility.

In- Transit

September 23, 2020
in Transit to Next Facility

Get Updates

 

Text & Email Updates

 

Tracking History

September 23, 2020
In Transit to Next Facility

Your package is moving within the USPS network and is on track to be

tools .usps.com/go/TrackConfirmAction?qte_tLabels1=70192970000089756714 EL- 7 11/13/20, 3:06 PM

ork Page tof 3
 

 

Case 1:20-cv-03676-AT-SN Document 52 Filed 11/20/20 Page 6 of 9

delivered to its final destination. It is currently in transit to the next facility.

September 19, 2020, 12:40 am
Departed USPS Regional Facility
NEW YORK NY DISTRIBUTION CENTER

Reminder to Schedule Redelivery of your item

September 8, 2020, 3:15 pm
Notice Left (No Authorized Recipient Available)
NEW YORK, NY 10005

September 8, 2020, 11:12 am
Out for Delivery
NEW YORK, NY 10005

September 8, 2020, 11:01 am
Arrived at Unit
NEW YORK, NY 10005

September 5, 2020, 6:32 pm
Arrived at USPS Regional Facility
NEW YORK NY DISTRIBUTION CENTER

September 5, 2020, 11:32 am
USPS in possession of item
BRONX, NY 10475

 

Product Information Vv

 

See Less ~

nttps://tools.usps.com/go/TrackCanfirmaAction?qte_tLabels1=70792970000089756714 t b —_ L

Ti 13/20, 3:06 Pri
Page 2 of 2

 

 
 

 

Case 1:20-cv-03676-AT-SN Document 52 Filed 11/20/20 Page 7 of 9

4).ECMC AND PCNA VIOLATIONS

Whereas, ECMC as the guaranty agency pursuing administrative responsibility __,
with fiduciary obligation to Dept. of Education, and its sub-contractor, PCNA, been
utilized as the account receivable, collectively or severely inherited a transferred,
defaulted phantom loan, and thereby committed the following violations:
A}. That you Educational Credit Management Corp. and Premiere Credit of North
America (PCNA) and others, between 2008 and 2013, do collectively and
severely, conspired with others to collect a debt in the amount of $17, 034.90 from
me, within the jurisdiction of this Honorable Court, a balance of loan which you
ought to have known was a proceed of fraud, and that you thereby violated section
15 U.S.C. 1692F(1), which was part of the reasons your collection activities with ED
was terminated for convenience. | therefor pray this Honorable Court fo assess

appropriate civil money penalties as this Court sees fit, or assessment under FIRREA.

B). That you Education Credit Management (ECMC), Premiere Credit of North
America (PCNA) and others, collectively and severely,conspired by the claim in
your letter of 03/07/2013, trying to collect a debt | never owed, and inferring that |
defaulted in a loan that you ought to have known [ totally discharged in September
23rd, 1988, that you thereby violated section 15 U.S.C. 1692¢(2)(A), which formed
part of the reasons the U.S. Dept. of Education terminated your collection contract

for convenience. | therefor pray this Honorable Court impose appropriate civil money

penalties as this Court sees fit with serious judicial look at FIRREA. See Exhibit-J

-~q-

FE

 
 

 

Case 1:20-cv-03676-AT-SN Document 52 Filed 11/20/20 Page 8 of 9

C).That you Premiere Credit of North America (PCNA), sometime in 2013 in within the jurisdiction
of this Honorable Court did conspired with others, did communicated with third parties in my
house ,and in my office with my office manager from a telephone number 317-322-3630 about
debt information which you knew or ought to have known to be false , and including the fact
that you failed to communicate that the disputed debt is already disputed and you thereby
violated section 15 of United States Code 1692¢(8), which was one of the reasons your contract
with United States Dept. of Education was terminated for convenience. | therefor pray
this Honorable Court impose such appropriate civil penalties as the Court sees fit with serious
judicial look at relevant provisions of FIRREA (Financial Institutions Reform, Recovery and

Enforcement Act of 1989. (See EXHIBIT - H)
4). That the transfer of purported instruments of "Guarantee Student loans” to ECMC,
after a court judgment ,with transfer "rights,title and interest" in November 18th 2008, see
Exhibit BB, and "Projected Balance as of 09/30/2019" see Exhibit CC , should be rejected and
inadmissible, because they are products of false information and incorrect identity of me.
Since there was no debt, there should have been no loan default, so these
documents are fraudulent
5). That ECMC/PCNA have failed to produce bona fide master promissory and disclosure
repayment note, which will show without shadow of doubt, the actual amount of my
foan.They have only submitted interim promissory notes. See EA-1 in original motion.

-4-
 

 

Emmadach Ay Apical

“are Warolls A4ce
— 2 ane %, WY 104 ©

{ tate ZIP code

  
 
  

 

| ORIGIN IDtAXBA. (347) 392-2545
“EMMANUEL FADEWALE ADIGUN

‘+ 605 MAROLLA PL PH

 

   

41) Sa hb
a Veg Se Intake iit )

 

Name Phone Number

Kogm # 200
500 (chel 2 ec€T

 

 

 

 

 

a a —_ od ' ‘ane (No PO Boxes
Paco st

 

 

   

 

 

2 FDXGT2 ; Zip Code
) E . a:
: +
wo
\ e ere ‘
,

 

 

~ tezor) 3991 5036 5441 = STANDARD OVERNIGHT

ESPCTA 1D

 

 

 

 

Align top of FedEx Express® shipping label here.

SHIP DATE: zeNoveo
ACTWGT! 0.2 :
CAD: Boess03/SSFEZ121.

BRONX: NY 10466

 

‘BILL CREDI T CARD

 

12/S0 dx GMC SEP-Z6ZOGL HUEG

UNITED STATES US g “|
TO 5 .
PROSE INTAKE UNIT 5
~ §00 PEARL ST ;
' ROOM #200
NEW YORK NY 10007 —
+ AUD TT 111 / REFi

ll TH WUT INAH IIRL.

|| FedEx

Express
} {E} ,

FRI = 20 NOV 4:30P

  

202020071401

 

 

UNA

 

 

Allan hattam ot neal_and-etick airhill arnquch here.

 
